Mollison, Judge:
These protests relate to merchandise which is described on the invoices as “expansion watch bands” or “expansion wrist watch bands.” They were assessed with duty at the rate of 65 per centum ad valorem under the provisions of paragraph 1527 (c) (2) of the Tariff Act of 1930, as modified by the Presidential proclamation carrying out the General Agreement on Tariffs and Trade, T. D. 51802, supplemented by the Presidential proclamation reported in T. D. 51898. The language of the provision of the Tariff Act of 1930, under which duty was assessed, reads as follows:
Par. 1527. * * *
Jj» »J*
(c) Articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person, such as and including buckles, cardcases, chains, cigar cases, cigar cutters, cigar holders, cigar lighters, cigarette cases, cigarette holders, coin holders, collar, cuff, and dress buttons, combs, match boxes, mesh bags and purses, millinery, military and hair ornaments, pins, powder cases, stamp eases, vanity cases, watch bracelets, and like articles; all the foregoing and parts thereof, finished or unfinished:
*******
(2) composed wholly or in chief value of metal other than gold or platinum (whether or not enameled, washed, covered, or plated, including rolled gold plate), or (if not composed in chief value of metal and if not dutiable under clause (1) of this subparagraph) set with and in chief value of precious or semiprecious stones, pearls, cameos, coral, amber, imitation precious or semiprecious stones, or imitation pearls * * *.
It is the plaintiff's claim that the merchandise involved is not within the purview of the above language, and that, in view of the fact that it is not elsewhere in the tariff act more specifically provided for, it is properly dutiable at the rate of 22% per centum ad valorem under the provision in paragraph 397 of the said act, as modified by the said Presidential proclamation relating to the General Agreement on Tariffs and Trade, T. D. 51802, for—
Articles or wares not specially provided for * * * if composed wholly or in chief value of iron, steel, lead, copper, brass, nickel, pewter, zinc, aluminum, or other metal, but not plated with platinum, gold, or silver, or colored with gold lacquer * * *. [Language from Tariff Act of 1930.]
*59At the outset of the trial, the following matters were agreed upon by counsel for the parties:
(1) That the articles involved are composed of either steel or brass, or a combination of both;
(2) That they are of spring link construction, permitting them to be expanded and passed over the hand and then to contract to fit snugly on the wrist, when used to hold a watch in place;
(3) That they are designed for and are used to be attached to a wristwatch to hold the watch in place on the wrist;
(4) That, as imported, they are not plated with platinum, gold, or silver, or colored with gold lacquer;
(5) That they are valued at over 20 cents per dozen pieces; and
(6) That the question of commercial designation has no application in the present case.
During the course of the trial, counsel for the plaintiff abandoned all claims as to such of the merchandise as consisted of “items that are stainless steel top shell as well as back.”
The articles remaining before us for consideration respond to the following description: They are a common and familiar type of expansion watch band or bracelet.1 A representative sample of the merchandise before us shows that it has spring link construction so designed that, after having been attached to a wristwatch, it will expand to slip over the hand of the wearer and then contract to hold the watch firmly in place on the wrist. Each link has a back, the part closest to the skin when the article is worn, and a top, the part which is uppermost and exposed when the article is worn, together with suitable fittings or fastenings at the ends to enable the article to be secured to the watch.
The backs of the articles in issue are in some cases of brass and in others of steel. The tops of all of the articles in issue are brass, in some cases chromium plated, but, in the main, are raw or unplated or uncovered brass. It is quite obviously a cheaply constructed article. The evidence indicates that the raw brass articles are never sold or used in their imported condition but, after importation, are subjected to a gold-plating process, which imparts a gold color to them.
After plating, some are mounted on display cards and sold to chain department stores of the so-called “Five-and-Ten Cent Store” variety, while others are sold to drug jobbers, sundry jobbers, and tobacco jobbers for corresponding retail outlets. A portion goes to assemblers of inexpensive watches, and the clear preponderance of the evidence *60establishes that these articles are not sold to the trade which handles the more expensive type of watch band or bracelet; that they are designed for and are chiefly nsed with inexpensive watches; and that they retail for about $1 each.
It is the plaintiff’s contention that a consideration of the physical characteristics, use, relative value, and marketing situation of the articles at bar, together with a consideration of the judicial and legislative history of the paragraph under which they were assessed, demonstrates that they do not meet the test of classification under that paragraph, and that the facts agreed upon and the evidence offered at the trial establish that they are properly classifiable under the catchall metal articles provision claimed in the protests.
It is the defendant’s contention that the provision in paragraph 1527 (c) (2), under which the merchandise was assessed, includes all watch bracelets and like articles, and that any consideration of quality, value, use, or marketing situation is immaterial, except insofar as the value of the merchandise meets the standard set forth in that paragraph, viz, that it be valued at over 20 cents per dozen pieces.
Merchandise such as that here involved was before us in the case of Dale Products Corp. et al. v. United States, 31 Cust. Ct. 170, C. D. 1565, and, in that case, both the classification of the merchandise and the protest claim were the same as here. The issue in that case, however, was approached and treated along lines of the common and commercial meaning of the term “watch bracelet,” which the plaintiffs in that case contended excluded merchandise such as that at bar. The decision in that case, adverse to the claim of the plaintiffs, was not reviewed by our appellate court. The plaintiff herein does not rely upon the concept of the issue that was treated in the Dale Products Corp. et al. case, but presses other elements, principally legal, arising in connection with the construction of paragraph 1527 (c) (2) and its antecedents. The different problems presented in this case impel us to consider the decision in the Dale Products Corp. et al. case not to be controlling of our action herein.
The provision under which the merchandise at bar was assessed for duty consists of a generic descriptive term, namely:
Articles valued above 20 cents per dozen pieces, designed to be worn on apparel or carried on or about or attached to the person,
followed by 25 named exemplars:
* * * such as and including buckles, cardcases, chains, cigar cases, cigar cutters, cigar holders, cigar lighters, cigarette cases, cigarette holders, coin holders, collar, cuff, and dress buttons, combs, match boxes, mesh bags and purses, millinery, military and hair ornaments, pins, powder cases, stamp cases, vanity cases, watch bracelets,
and concluded by a general, catchall term,
* * * and like articles * * *.
*61In an unbroken line of decisions for nearly 40 years, our appellate tribunal has interpreted tbe language of tbe generic descriptive term and tbe named exemplars above to be limited to incidental articles of mere personal comfort, convenience, or adornment.
Gallagher & Ascher v. United States, 6 Ct. Cust. Appls. 105, T. D. 35343, was a case wbicb arose under tbe predecessor provision to tbe above, contained in paragraph 356 of tbe Tariff Act of 1913, and wbicb contained tbe identical generic descriptive term, and 23 of tbe 25 named exemplars, tbe omissions being “cigar lighters” and “watch bracelets.” That provision was held to include so-called “prorepel” pencils, composed of metal and designed to be carried in tbe purse. Tbe court ruled that tbe named exemplars in tbe paragraph bad in common tbe characteristic of being “incidental articles of mere personal comfort, convenience, or adornment,” and that tbe generic descriptive provision for articles, designed to be worn on apparel or carried on or about or attached to tbe person, must be construed in the same light.
In United States v. Sussfeld, Lorsch & Co., 7 Ct. Cust. Appls. 126, T. D. 36454, pedometers, carried on tbe person to measure tbe distance walked by their users, were held not to be dutiable under tbe above provision in paragraph 356 of tbe Tariff Act of 1913, on evidence that they were used by “practical people for utilitarian purposes in measuring tbe distance walked.” Tbe court ruled that such articles were “vocational instruments” and not “articles of mere personal comfort, convenience, or adornment,” and so were dutiable as manufactures of metal, rather than under paragraph 356, as classified.
Tbe above rule was applied to identical language in paragraph 1428 of the Tariff Act of 1922 in United States v. Horstmann Co., 14 Ct. Cust. Appls. 443, T. D. 42079, bolding that saber chains, designed for use by Army officers, were not dutiable under said paragraph 1428, although chains were named therein. Tbe court emphasized that tbe chains in question were required in certain forms of military dress and, therefore, could not be regarded as incidental articles of mere personal comfort, convenience, or adornment.
In Weyenberg Shoe Mfg. Co. v. United States, 24 Cust. Ct. 196, C. D. 1231, this court sustained classification under paragraph 1527 (c) (2) of tbe present act of certain metal buckles, designed to be used with a strap as a fastening of a dress type of oxford shoes, manufactured and sold for both military and civilian use. Tbe opinion stated that tbe buckles in controversy were utilitarian in nature but that, nevertheless, Congress evidently intended that they should be included within paragraph 1527 (c) (2), supra.
On appeal, that judgment was reversed, Weyenberg Shoe Mfg. Co. v. United States, 38 C. C. P. A. (Customs) 122, C. A. D. 448. Tbe appellate tribunal cited and quoted with approval its earlier decisions *62in the Gallagher & Ascher case and the Horstmann Co. case, supra, and specifically relied upon the latter authority. It held that the buckles before it were articles of necessity, as opposed to incidental articles of mere personal comfort, convenience, or adornment, and so they were not within the paragraph.
These cases confirm that the given exemplars in paragraph 1527 (c) (2) are not intended as unlimited eo nomine designations but to illustrate the class of incidental articles intended to be embraced by the provision. The bucldes in the Weyenberg case were excluded from paragraph 1527 (c) (2), because they were not incidental articles either in themselves or in connection with the shoes on which they were to be attached. Compare, in this connection, the decision of our appellate court in the case of United States v. I. Miller & Sons, 16 Ct. Cust. Appls. 374, T. D. 43094, wherein ornamental buckles used on shoes were held to be within the purview of the provision.
Repeatedly in the construction of paragraph 1527 (c) (2) and its antecedents, both this court and our appellate tribunal have described the provision as one providing for incidental articles of mere personal comfort, convenience, or adornment. The underscored terms are defined in Webster’s New International Dictionary, second edition, 1945, as follows:
mere * * * 4. Only this, and nothing else; nothing more than; such, and no more, simple; as, a mere child; a mere form.
incidental * * * 1. Happening as a chance or undesigned feature of something else; casual; hence, not of prime concern; subordinate; as, an incidental expense.
The above definitions tend to emphasize the uniform holding of the courts that paragraph 1527 (c) (2) and its predecessors excluded those articles that were worn on apparel or carried on or about or attached to the person as required or necessary to the apparel or person but included articles of the same name, designed primarily for their incidental purposes of comfort, convenience, or adornment. Thus, the buckles in the Weyenberg case weré excluded because they were necessary to the use of the shoe, while incidental buckles were included. The chains in the Horstmann case were required by military regulations and so were distinguished from chains that serve only incidental purposes of comfort, convenience, or adornment. The outstanding-feature of the pencils in the Gallagher & Ascher case was the design which permitted them to collapse and fit into a purse and made them primarily articles of convenience, subordinating their utility as pencils.
The test is not necessarily whether the article is one of intrinsic utility. As early as the Gallagher & Ascher case, it was noted that some of the articles in the provision were wholly utilitarian, as cigar cutters and match boxes, but were, nevertheless, appropriate exemplars, because the primary purpose that they served was one of *63merely incidental convenience. In Coty (Inc.) v. United States, 18 C. C. P. A. (Customs) 33, T. D. 44003, it was said—
* * * the test of classification under this statute was not the use of the articles but the purpose for which they were designed.
If the purpose that the article was designed to serve is primarily of necessity, or requirement, to the apparel on which it is worn or to the person by whom it is carried, the article is not within the provision. On the other hand, if the purpose for which the article was designed was some nonessential element of comfort, convenience, or adornment, the article is included. In this latter category fall many articles that are intrinsically useful, but so designed that their incidental features of comfort, convenience, or adornment predominate. As an example, the pencils involved in the Gallagher & Ascher case were certainly intrinsically useful as pencils, but the particular feature which allowed the pencil to be shortened when a slide was pushed into the barrel, at the same time covering and protecting the lead so that it might be carried in a purse or pocket without soiling or puncturing the same, doubtlessly was the predominant feature which characterized them as incidental articles of convenience.
In a series of cases which arose during the life of the Tariff Act of 1913, our appellate court had before it the question of whether items variously described as “watch bracelets,” “wristlets or straps for holding wrist watches,” and “wrist watch bracelets or wristlets” were properly classifiable under paragraph 356 of that act, which, as has been noted, was a predecessor paragraph to paragraph 1527 (c) (2) of the present act and contained a provision therein substantially the same as that here under consideration, save that it did not include a provision for “watch bracelets.”
In United States v. Wittnauer Co., 8 Ct. Cust. Appls. 370, T. D. 37628, our appellate court pointed out that such articles were “not of any one of the above statutory enumerations.” (Note, of course, that at that time the term “watch bracelets” was not one of the named exemplars contained in the paragraph.) The court then applied the test of classification prescribed in the Gallagher & Ascher case, supra, and observed that such articles —
* * * are like any one of the * * * enumerated articles in any controlling particular, in that all of the foregoing enumerated articles are per se worn to subserve some purpose of personal comfort, convenience, or adornment, whereas, these articles are not so worn but to hold in •place another article so worn. That article, however, is not one of those so enumerated by Congress in paragraph 356, but, another and different article, to wit, a watch, expressly made dutiable in another paragraph of the tariff act, to wit [paragraph] 161. These articles, therefore, are not articles worn on the person for comfort, convenience, or adornment * * * [Italics added.]
Here, then, is a judicial pronouncement that articles which are not worn alone but are worn only as a necessary adjunct to another article *64are ipso jacto outside the realm of incidental articles of mere personal comfort, convenience, or adornment, and that this is so, even though the article in connection with which they are worn could itself qualify as an incidental article of mere comfort, convenience, or adornment.
Moreover, this doctrine was not new nor confined to the watch bracelets, etc., involved in the Wittnauer case. In Sussfeld, Lorsch & Co. v. United States, 5 Ct. Cust. Appls. 382, T. D. 34875, a case which arose under the Tariff Act of 1909, the question was whether certain small, cheap compasses, with needle and dial, which the evidence showed were complete in themselves but were intended to be set into fieldglass cases and on the backs of watches and other instruments, were within the purview of paragraph 449, a predecessor of the paragraph here under consideration. The court there said:
These compasses, so far as the evidence discloses and so far as we can judge from their appearance, are themselves finished, but their condition, as well as the evidence, indicates that they are to become a part of something else. There is no hole, eyelet, or other provision in the rim or elsewhere by means of which they can be attached to something else, but apparently they are designed to be set or fastened into some other article, whatever it may be. In other words, while complete of themselves they are intended to be a part of something else, and we think, of themselves, they are not designed to be worn on apparel or carried on or about or attached to the person. If they are subsequently so used, it is because that use attaches to the articles of which they may later become a part. [Italics, except “into,” added.]
This bolding was followed in United States v. Strasburger da Co., 8 Ct. Cust. Appls. 376, T. D. 37630, and United States v. Strasburger & Co., 9 Ct. Cust. Appls. 138, T. D. 37982, and in United States v. European Watch & Clock Co., 11 Ct. Cust. Appls. 363, T. D. 39160.
The 1913 provision, so interpreted, was reenacted with some changes, not material here, as part of paragraph 1428 of the Tariff Act of 1922, and the latter provision was reenacted as paragraph 1527 (c) (2) of the present act, with the addition of the terms “cigar lighters” and “watch bracelets” to the list of named exemplars.
The query then presents itself as to whether the addition of the term “watch bracelets” in the 1930 act was a repudiation in toto by Congress of the holding of the Wittnauer and other cases to the effect that such articles were, of themselves, not articles, designed to be worn on apparel or carried on or about the person, as incidental articles of mere personal comfort, convenience, or adornment, or whether Congress intended that the term should be integrated with the other named exemplars and be subject to the same test of classification.
We have no doubt but that the latter was the intention of Congress. The mere addition of the term to the long list of prescribed exemplars and to language which had long been uniformily judicially construed does not demonstrate any intention to abandon in any respect the test of classification prescribed by the Gallagher da Ascher case and the rule *65as to its applicability to named exemplars laid down in the Horstmann Co. case. Had that been the intention, certainly other and suitable language would have been used. Indeed, it seems to be virtually conclusive that, by the addition of the term “watch bracelets,” Congress intended only to provide for those watch bracelets which were by design incidental articles of mere personal comfort, convenience, or adornment. Other watch bracelets, not possessing such character are excluded therefrom, as were the chains in the Horstmann Co. case, and the buckles in the Weyenberg case.
Although an examination of the legislative history immediately prior to the enactment of the Tariff Act of 1930 does not disclose any matter which would control our decision herein as expressive of the legislative intent, the following interesting material is found in volume XIV, at page 7453, of the series on “Tariff Readjustment— 1929. Hearings Before the Committee on Ways and Means, House of Representatives, Washington, 1929”:
It appears that when the Committee held hearings in 1929, with a view to making readjustments in the operation of the Tariff Act of 1922, there was presented to it a brief of the New England Manufacturing Jewelers’ and Silversmiths’ Association, Inc., of Providence, R. I., seeking, among other things, not material here, the addition of the term “watch bracelets” to the list of named exemplars in the provisions of paragraph 1428 of the Tariff Act of 1922. In support of the recommendation, the proponents said:
Your attention is also called to the inclusion of “watch bracelets” among the “articles designed to be worn on apparel or carried on or about or attached to the person.” Under the present act watch bracelets have been denied classification under the jewelry paragraph and assessed at lower rates under other paragraphs, although they are obviously jewelry. We submit that watchbracelets, manufactured in jewelry factories, distributed by the jewelry trade, composed of gold or platinum or other metal, frequently set with precious or semiprecious stones, and more frequently than otherwise sold independent of the wrist watch to which the user attaches them, should be classified under the jewelry paragraph and pay the duty provided therein for similar articles. The watch-bracelet industry is distinct from the watch and watch-case industries. [Italics added.]
As has been said, while the subsequent enactment into paragraph 1527 (c) (2) of the 1930 act of the term, exactly as requested by the proponents, is not controlling as indicative of the legislative intent, it is, in a sense, corroborative of the conclusion we have reached by other avenues.
We, therefore, proceed to examine the question as to whether the watch bands or bracelets at bar are or are not incidental articles of mere personal comfort, convenience, or adornment.
In approaching a determination of this question, certain facts relevant thereto may be judicially noticed. An awareness of the time of day is essential to most people in their daily pursuits, and for many *66of them a watch is a requirement. Most watches are worn on the wrist. In United States v. European Watch & Clock Co., supra, our appellate court said:
It needs no discussion to demonstrate that ordinarily the primary purpose of carrying a watch is highly utilitarian, and common knowledge and observation demonstrate that as to wrist watches such purpose is generally dominant.
Such watches range widely in price and purpose. Some are functional timepieces and nothing more. The time-telling feature of others is subordinated to their value as personal possessions of beauty and intrinsic value. Like the watches with which they are used, the bands, bracelets, or straps that hold wristwatches in place vary widely in design, purpose, materials, and value. Some are simple and functional. They hold a watch in place and do little, if anything, more. In others, the same functional purpose is subordinated by the use of high styling, precious metals, real or simulated stones, etc., making the article primarily one of ornament or adornment. Its function as an article necessary to hold a watch to the wrist is then incidental to the primary purpose so outlined.
In the European Watch & Clock Co. case, supra, the appellate court approved a finding by this court that the wristlets or bracelets there involved “are not worn on the person as incidental arrióles of mere personal comfort, convenience, or adornment, but as a necessary and useful attachment to the watch itself.” [Italics added.] It considered the situation that greater value and ornamental character of the wristlets or bracelets might submerge or overcome the primarily utilitarian character thereof, but, in the light of the provision as it then existed, before the term “watch bracelets” was added, it held that there was no reason to believe that such a difference between a primarily necessary and useful character and a primarily ornamental character was intended by Congress to require a different classification.
As has been held, the term “watch bracelets,” in the present law, must be assumed to refer to those watch bracelets which were primarily designed as incidental articles of mere personal comfort, convenience, or adornment, i. e., those in which the element of necessity of holding a wristwatch to the wearer’s wrist has been submerged or overcome by other elements of an incidental nature.
There is no question about the primary function of the articles at bar. They hold a watch in place on the wrist of the wearer. While there may be some comparatively slight ornamental features about them, it is quite obvious that they were not primarily designed for personal adornment or ornamental character, and, insofar as that element may exist in the merchandise either as imported or after plating, it is clearly subordinate to their primarily functional character. They are plain, inexpensive articles, serving the same function as the ordinary leather watch strap.
*67For the foregoing reasons, we hold the merchandise at bar, with the exception of the items that are stainless steel top shell as well as back, as to which items the protests were abandoned by counsel for the plaintiff, to be excluded from the purview of paragraph 1527 (c) (2), under which they were classified by the collector. In the light of the evidence and matters agreed upon, they are properly classifiable as “Articles or wares not specially provided for * * * if composed wholly or in chief value of * * * steel, * * * brass * * * or other metal, but not plated with platinum, gold, or silver, or colored with gold lacquer * * *” and dutiable under paragraph 397, as claimed.
Judgment will, therefore, issue sustaining the claim made in each of the protests to that extent and overruling it in all other respects.

 Plaintiff's counsel maintains the position that the articles are not within the common meaning of the term “watch bracelets.” No effort was made in the case before us, however, to develop either facts or argument in support of that position. The term “watch bracelets,” as will be seen infra, has been in the past broadly applied with reference to articles used to hold a wristwatch to the wearer's wrist, and there is evidence in the case at bar that it is used interchangeably with the term “watch bands” to describe merchandise such as that here involved.